Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application No. 16/987,669 filed on 08/07/2020.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 08/09/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes : Shpurov et al (U.S. 20210117553 A1; Hereinafter “Shpurov”). 
However, Shpurov does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 19. Shpurov teaches an apparatus that receives, via a communications interface, encrypted command data from a computing system, decrypt the encrypted command data using a homomorphic private key, and perform operations that associate the decrypted command data with a request for an element of data. Shpurov also teaches that an executed message composition module that route  a partially encoded response message, which includes leading element, encoded acoustic data  and applied header data and trailer data, and trailing element, as inputs to encryption module executed response generation engine  using homomorphic encryption (Shpurov: para[0063], figure 1 and 3) 
The aforementioned reference do not explicitly teach or suggest the steps of “generate, using the first homomorphic encryption algorithm, a unique row for the data file; generate an evaluation key based on at least generating the header, the trailer, and the unique row for the data file; append the header, the trailer, and the unique row to the data file to generate an appended data file; and transmit the appended data file to a target computing device” as recited in claims 1, 10 and 19. As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 270- 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.N./
 Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437